Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Examiner has made several attempts to contact the attorney of Record, Carl E. Schlier to discuss the withdrawn claims 27-30., but no response has been received.
The application has been amended as follows: 
Claims 27-30 have been deleted.

Title of the invention has been changed to --COAXIAL CONNECTOR COMPRISING A SHUNT--, as there is no more method claims are the part of the invention.


Allowable Subject Matter
Claims 16-26 and 31 are allowed.
Reasons for Allowances

The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the applicant arguments have been fully considered and are persuasive. The 102(b) of the previous office action has been withdrawn. Chaudry does not discloses or power extraction is not furnished through a resistive bridge but through a gas discharge. Thus Chaudry does not disclose or suggest a shunt between conductive housing and conductor and, the shunt having a graphite element to supply a resistive bridge between a conductive core and a metal shielding as required in combination with other limitations of this claim.
Regarding claim 31, Chaudry does not disclose an annular graphite element forming a resistive bridge between a conductive core and a metal shielding as required in combination with other limitations of new Claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831